United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkinsville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2340
Issued: June 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal from the July 16, 2007 decision of
the Office of Workers’ Compensation Programs finding that he was not entitled to a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has reached maximum medical improvement.
FACTUAL HISTORY
This is the second appeal in this case. By decision dated May 31, 2007, the Board set
aside the Office’s August 8, 2006 decision granting appellant a schedule award for eight percent

impairment of his left upper extremity and remanded the case for further medical development.1
The Board found that the case was not in posture for a decision because the opinion of the Office
medical adviser was not sufficiently rationalized for the Board to verify his impairment
calculation. The Board noted that the record was unclear as to how the Office medical adviser
determined the date of maximum medical improvement and directed the Office to explain the
determination of the date of maximum medical improvement. The history of the case, as set
forth in the prior Board decision, is hereby incorporated by reference.
On June 7, 2007 the Office referred appellant for a second opinion evaluation to
determine the extent and degree of his left upper extremity impairment for purposes of a
schedule award.
On June 27, 2007 Dr. John Lamb, a Board-certified orthopedic surgeon, examined
appellant and evaluated his condition. He noted that appellant’s primary complaint was
numbness in his left arm. Appellant stated that he had numbness from the medial side of his
elbow, down the forearm and into the fourth and fifth fingers. He also indicated that he had
numbness and dysesthesia along the ulnar border of the forearm and hand. Although appellant
noticed no general weakness in his hands, sometimes his left hand lost strength suddenly,
causing him to drop whatever he was carrying. On examination, Dr. Lamb found a well-healed
surgical scar along the medial side of the distal arm, elbow and proximal forearm. He found no
apparent muscle atrophy in the left arm. Dr. Lamb stated that the motor function of the left arm
was normal compared to the right arm. He found no apparent difference in skin moisture or
temperature.
Dr. Lamb reviewed appellant’s medical records, which confirmed that appellant was
injured in February 2000 and that he underwent a transposition of his ulnar nerve in
September 2000. Following his surgery, he had a period of immobility and then physical
therapy. Appellant stabilized in the first part of 2001. In February 2006, appellant reported
decreased sensation on the ulnar side of his left elbow, forearm and hand. There was no
significant difference in elbow function or in hand-muscle strength. Dr. Lamb found no need for
any additional diagnostic testing. He stated that an electromyogram was not necessary because
appellant’s muscle strength was symmetrical between his two hands.
Dr. Lamb diagnosed a history of a treated ulnar neuropathy and nerve entrapment in the
left elbow and residual numbness in the ulnar distribution of the left forearm and hand.
Although the medical records did not expressly identify the date appellant was released from
treatment, he opined that it was reasonable to extrapolate that maximum medical improvement
was reached on approximately January 1, 2001. Dr. Lamb proceeded to use the American
Medical Association, Guides to Evaluation of Permanent Impairment (5th ed. 2001) to find an
impairment rating based on a deficit of 26 to 60 percent in the sensory function of the ulnar nerve
below the forearm. He found that appellant had a four percent impairment of his left upper
extremity because of the persistent numbness in the ulnar nerve distribution. Dr. Lamb stated
1

Docket No. 06-2097 (issued May 31, 2007). On February 2, 2000 appellant, then a 37-year-old letter carrier,
filed a claim for a traumatic injury, alleging that he experienced numbness in his left hand and pain from his hand to
his elbow after picking up a parcel that day. The Office accepted this claim for left ulnar neuropathy and brachial
neuritis.

2

that it would not be appropriate to provide a separate rating for any of appellant’s fingers because
the impairment was based in the left elbow and the impairment rating he had provided properly
considered the impairment.
By revised decision dated July 16, 2007, the Office denied appellant’s claim for an
increased schedule award.2 After reporting Dr. Lamb’s medical findings, including his
impairment rating, the Office found that the medical evidence supported the conclusion that
appellant’s condition had not yet reached a fixed and permanent state. The Office stated that
appellant was not entitled to a schedule award because he had not met the requirement of
reaching maximum medical improvement.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss should
be determined. For consistent results and to ensure equal justice under the law for all claimants,
the Office has adopted the A.M.A., Guides as the uniform standards applicable to all claimants.5
Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.6
The Office procedures provide that, to support a schedule award, a claimant’s file must
contain competent medical evidence which shows “that the impairment has reached a permanent
and fixed state and indicates the date on which this occurred (‘date of maximum medical
improvement’ or DMI).”7 It is a well-settled rule that maximum medical improvement arises at
the point at which the injury has stabilized and will not improve further. This determination is
factual in nature and depends primarily on the medical evidence.8

2

The Board notes that the record contains two full opinions dated July 16, 2007. Though there is no explanatory
memorandum, the Board presumes that the decision marked as “REVISION” was the one mailed to appellant. The
other opinion denies appellant’s claims on the grounds that the medical evidence established that he did not have an
impairment greater than eight percent of his upper left extremity.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

20 C.F.R. § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6b(1) (August 2002).
8

Peter C. Belkind, 56 ECAB 580 (2005).

3

ANALYSIS
The Office found that appellant’s condition had not yet reached a fixed and permanent
state. The issue to be determined is whether the medical evidence of record established that
appellant has reached maximum medical improvement.
Following the Board’s remand of this case to determine the extent of appellant’s
permanent left upper extremity impairment and the date of his maximum medical improvement,
the Office referred appellant to Dr. Lamb, a Board-certified orthopedic surgeon. On June 27,
2007 after examining appellant and reviewing his medical records, Dr. Lamb diagnosed treated
left elbow ulnar neuropathy and nerve entrapment, with residual numbness in the ulnar
distribution of the left forearm and hand. Based on appellant’s persistent numbness, he found a
sensory deficit of the ulnar nerve below the forearm that resulted in a four percent impairment of
his left upper extremity. Dr. Lamb stated that, although the medical records did not explicitly
state the date of appellant’s discharge from treatment, it was reasonable to extrapolate that he
reached maximum medical improvement on approximately January 1, 2001.
Despite these findings, the Office denied appellant’s claim for a schedule award on the
grounds that he had not yet reached maximum medical improvement. The Office provided no
rationale for its decision beyond stating that its findings were based on Dr. Lamb’s opinion.
However, given that Dr. Lamb found that appellant had reached maximum medical
improvement, the Board finds that the July 16, 2007 decision of the Office is therefore not
supported by the medical evidence.
Considering Dr. Lamb’s finding that appellant had reached maximum medical
improvement and following any necessary further development, the Office should issue a
de novo decision determining whether appellant has reached maximum medical improvement
and, if so, to whether he is entitled to a schedule award for any permanent impairment to his left
upper extremity.
CONCLUSION
The Board finds that the case is not in posture for decision.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 16, 2007 is set aside and the case is remanded for action
consistent with this decision.
Issued: June 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

